Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  January 16, 2019                                                                                   Bridget M. McCormack,
                                                                                                                    Chief Justice

                                                                                                           David F. Viviano,
                                                                                                           Chief Justice Pro Tem
  148981(28)
                                                                                                         Stephen J. Markman
                                                                                                              Brian K. Zahra
                                                                                                        Richard H. Bernstein
  PEOPLE OF THE STATE OF MICHIGAN,                                                                      Elizabeth T. Clement
            Plaintiff-Appellee,                                                                         Megan K. Cavanagh,
                                                                                                                         Justices
                                                                     SC: 148981
  v                                                                  COA: 319642
                                                                     Muskegon CC: 12-062665-FH
  PAUL J. BETTS, JR.,
             Defendant-Appellant.
  ______________________________________/

          On order of the Chief Justice, the motion of plaintiff-appellee to extend the time for
  filing its supplemental brief is GRANTED. The supplemental brief submitted on January
  15, 2019, is accepted as timely filed.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                                  January 16, 2019

                                                                                Clerk